Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed 12/07/2021.
Claims 1-20 are pending.   The withdrawn claims have been rejoined based upon the amendments to the claims. 
The following rejections for claims 18-20 are maintained as necessitated by amendment.  Response to arguetmsn follows.
This action is FINAL.
Maintained Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In particular Table 6 and p. 25.  
Response to arguments
No arguments was provided.  The objection is maintained.  
Improper Markush Grouping
	Claims 18-20 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   	This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 See MPEP § 803.02.
 	Here each species is considered to be a method for determining the TNBC subtype from the expression of one or more genes...wherein the one or more genes are selected from the group consisting of AIM2, ALOX5Ap...and combinations therefore".  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different genes or gene combinations.  Each gene that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of gene expressions is that they are differences within a population.   The genes recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different location on human chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with TNBC subtype.  Accordingly, while the different genes are asserted to have the property of being indicative of TNBC subtype, they do not share a single structural similarity.  

	Response to arguments
	The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguments following.  The reply points to the PTAB decisions (p. 10-11).  The reply asserts that these are drawn to a particular class and a particular subtype of TNBC (p 11).  The reply asserts that the claims have been amended to determine expression of a specific subset (p. 11).
	These arguetmsn have been fully reviewed but have not been found persuasive.  
	It is noted that the instant claims are not identical to the PTAB decisions and that these decisions are not statutory.  In particular the applications must be examined in a case by case basis.  In this particular case the structure of the genes that it is part of a particular TNBC subtype is not know by its very nature.  In other words one would not be able to determine this functionality based upon the knowledge of the gene structure that is claimed. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claims 18-20 are drawn detection of increased expression of a particular set of genes as compared to a control for the determination of administration.  Although the specification teaches specific embodiments, the claims are drawn to expression in any sample type that has TNBC as compared to any control (e.g. does not have to be the same sample type).  As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification provides that expression analysis was determined from tumor cells from breast cancer tissues (p. 25).    However, the specification does not provide that the expression of the elected genes have the same increased expression across any sample.  Furthermore, the expression was compared to normal breast tissue, however, the claims are drawn to any control.  The specification has not provided any critical guidance that the expression level is functionally the same across samples and rather these samples can be compared to one another.  The specification has provided a table of genes; however, this inclusion of a species is not sufficient to describe which 
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.  This further is an issue with the control as the control can be any cell type, including cell types that differ from the tested sample.
In the instant case the specification does not provide the skilled artisan with an adequate written description of particular nucleic acids suitable for performing the claimed method as generically encompassed in the claims.
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common .
Response to arguments
	The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguments following.  
	The reply asserts that the claims have been amended to recited specific controls (p. 12).
	This argument has been fully reviewed but have not been found persuasive.
	It is noted that the claims 18-20 have not been amended and the issues with regard to the above 35 USC 112 has been maintained.

Conclusion
Claims 1-17 appear to be free of the art and the improper Markush.  In particular the claims require detection of every gene listed in the detection step of claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634